12 So. 3d 931 (2009)
Frank D. INSERRA, Appellant,
v.
STATE of Florida DEPARTMENT OF BUSINESS & PROFESSIONAL REGULATION, DIVISION OF PARI-MUTUEL WAGERING, Appellee.
No. 4D08-2402.
District Court of Appeal of Florida, Fourth District.
July 22, 2009.
Frank D. Inserra, Miramar, pro se.
Garnett W. Chisenhall, Chief Appellate Counsel, Tallahassee, for appellee.
PER CURIAM.
Affirmed. See Conklin v. Dep't of Revenue, 684 So. 2d 328, 331 (Fla. 4th DCA 1996).
GROSS, C.J., DAMOORGIAN and GERBER, JJ., concur.